IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0694



MICHAEL WAYNE LINDGREN,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Plymouth County, Steven J.

Andreasen, Judge.



      Michael    Lindgren      appeals   the   dismissal   of   his   application   for

postconviction relief in which he challenged his transfer from work release to

prison without a pre-transfer hearing. APPEAL DISMISSED.




      Priscilla E. Forsyth, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and William A. Hill, Assistant Attorney

General, for appellee State.



      Considered by Potterfield, P.J., Doyle, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                         2


POTTERFIELD, Presiding Judge.

      Michael Lindgren brought this action for postconviction relief (PCR)

alleging his work release status was improperly revoked when he was sent to

prison. The district court granted the State summary judgment because Lindgren

had not appealed the revocation of his parole and had no liberty interest in work

release.1 The court stated:

      Because the administrative law judge’s parole revocation order was
      not appealed and became a final decision of the Board of Parole, it
      effectively became a Board of Parole decision granting Michael
      work release consistent with [Iowa Code] sections 906.3 and 906.4.
      The order of the administrative law judge placing Michael on work
      release at the Sheldon Residential Treatment Facility, therefore,
      was effectively the same type of decision as the Board of Parole
      granting work release for which the courts have consistently and
      repeatedly concluded does not create a constitutionally protected
      liberty interest. Michael has no more liberty interest in the work
      release program granted by the administrative law judge than he
      would otherwise have if he was granted work release by the Board
      of Parole.

      Lindgren appeals, asserting he had a liberty interest in being placed on

work release, rather than in prison, and was thus entitled to due process.

      Lindgren discharged his underlying sentence on March 25, 2017. The

State contends the appeal is mooted by the discharge of the underlying

sentence. We agree.

1
 In Maghee v. State, 773 N.W.2d 228, 242 (Iowa 2009), our supreme court concluded
PCR proceedings were the appropriate method to challenge the department of
corrections’ transfer decisions. However,
        As for his due-process claim, authoritative guidance on this issue already
        exists. See Callender v. Sioux City Residential Treatment Facility, 88
        F.3d 666, 669–70 (8th Cir.1996) (holding prisoner who was transferred
        from work release program to residential treatment center had no
        constitutionally protected liberty interest in remaining in the work release
        program and therefore no due-process right to a pretransfer hearing);
        Drennan [v. Ault], 567 N.W.2d [411,] 414 [(1997)] (holding inmate had no
        liberty interest in remaining in community-based correctional program and
        therefore had no due-process right to a hearing).
                                      3


      “A case is moot when the contested issue has become academic or

nonexistent and the court’s opinion would be of no force or effect in the

underlying controversy.” Maghee, 773 N.W.2d at 233. Because Lindgren has

discharged his sentence, an opinion on his request for a pre-transfer hearing

would be of no consequence. We decline to exercise our discretion to apply the

public-interest exception to the mootness doctrine.   See State v. Hernandez-

Lopez, 639 N.W.2d 226, 234 (Iowa 2002) (noting factors).

      APPEAL DISMISSED.